Exhibit 10.1
CUMULUS MEDIA INC.
Form of Restricted Shares Agreement
        WHEREAS,                      (“Grantee”) is an employee of Cumulus
Media Inc. (the “Company”); and
        WHEREAS, the grant of restricted shares evidenced hereby was authorized
by a resolution of the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of the Company that was duly adopted on
                    .
        NOW, THEREFORE, pursuant to Cumulus Media Inc. 1998 Stock Incentive Plan
(the “Plan”) and subject to the terms and conditions thereof and the terms and
conditions hereinafter set forth, the Company hereby grants to Grantee,
effective as of                      (the “Date of Grant”), the right to receive
                     (                    ) shares of the Company’s Class A
Common Stock, par value $.01 per share (the “Common Shares”).

1.   Rights of Grantee. The Common Shares subject to this grant shall be fully
paid and nonassessable and shall be represented by a certificate or certificates
registered in Grantee’s name and endorsed with an appropriate legend referring
to the restrictions hereinafter set forth. Grantee shall have all the rights of
a stockholder with respect to such shares, including the right to vote the
shares and receive all dividends paid thereon, provided that such shares, and
any additional shares that Grantee may become entitled to receive by virtue of a
share dividend, a merger or reorganization in which the Company is the surviving
corporation or any other change in the capital structure of the Company, shall
be subject to the restrictions hereinafter set forth.

2.   Restrictions on Transfer of Common Shares. The Common Shares subject to
this grant may not be assigned, exchanged, pledged, sold, transferred or
otherwise disposed of by Grantee, except to the Company, until the Common Shares
have become nonforfeitable in accordance with Section 3 hereof; provided,
however, that Grantee’s rights with respect to such Common Shares may be
transferred by will or pursuant to the laws of descent and distribution. Any
purported transfer in violation of the provisions of this Section 2 shall be
null and void, and the purported transferee shall obtain no rights with respect
to such shares.

3.   Vesting of Common Shares.

  (a)   Subject to the terms and conditions of Sections 3(b), 3(c) and 4 hereof,
Grantee’s right to receive the Common Shares covered by this agreement shall
become nonforfeitable to the extent of one-half (1/2) of the Common Shares
covered by this agreement after Grantee shall have been in the continuous employ
of the Company or a subsidiary for two full years from the Date of Grant and to
the extent of an additional one-fourth (1/4) thereof after each of the next two
(2) successive years thereafter during which Grantee shall have been in the
continuous employ of the Company or a subsidiary. For purposes of this
agreement, “subsidiary” shall mean a corporation, partnership, joint venture,
unincorporated association or other entity in which the Company has a direct or

1



--------------------------------------------------------------------------------



 



      indirect ownership or other equity interest. For purposes of this
agreement, the continuous employment of Grantee with the Company or a subsidiary
shall not be deemed to have been interrupted, and Grantee shall not be deemed to
have ceased to be an employee of the Company or a subsidiary, by reason of the
transfer of his employment among the Company and its subsidiaries.     (b)  
Notwithstanding the provisions of Section 3(a) hereof, and unless otherwise
provided for in Grantee’s employment agreement with the Company, upon Grantee’s
death or disability (as defined in Grantee’s employment agreement with the
Company) while in the employ of the Company or any subsidiary, Grantee’s right
to receive the Common Shares covered by this award shall become nonforfeitable,
pursuant to the schedule set forth in Section 3(a), for one year beyond the date
of Grantee’s death or disability. On the first anniversary of the date of such
death or disability, Grantee’s right to receive any remaining Common Shares
covered by this agreement shall be forfeited automatically and without further
notice.     (c)   Notwithstanding the provisions of Section 3(a) hereof,
Grantee’s right to receive the Common Shares covered by this agreement shall
become nonforfeitable upon any Change in Control (as defined in Grantee’s
employment agreement with the Company, if such employment agreement contemplates
a grant of Restricted Shares (as defined in the Plan); otherwise, as defined in
the Plan) of the Company that shall occur while Grantee is an employee of the
Company or a subsidiary.

4.   Forfeiture of Awards. Except as otherwise provided for in Grantee’s
employment agreement with the Company, Grantee’s right to receive the Common
Shares covered by this agreement that are then forfeitable shall be forfeited
automatically and without further notice on the date that Grantee ceases to be
an employee of the Company or a subsidiary prior to the fourth anniversary of
the Date of Grant for any reason other than as described in Section 3(b). Except
as otherwise provided for in Grantee’s employment agreement with the Company, in
the event that Grantee shall intentionally commit an act that the Committee
determines to be materially adverse to the interests of the Company or a
subsidiary, Grantee’s right to receive the Common Shares covered by this
agreement shall be forfeited at the time of that determination notwithstanding
any other provision of this agreement.   5.   Retention of Certificates. During
the period in which the restrictions on transfer and risk of forfeiture provided
in Sections 2 and 4 above are in effect, the certificates representing the
Common Shares covered by this grant shall be retained by the Company, together
with the accompanying stock power signed by Grantee and endorsed in blank.   6.
  Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this agreement, the Company shall not be
obligated to

2



--------------------------------------------------------------------------------



 



    issue any of the Common Shares covered by this agreement if the issuance
thereof would result in violation of any such law. To the extent that the
Georgia Securities Act of 1973, as amended, shall be applicable to this
agreement, the Company shall not be obligated to issue any of the Common Shares
or other securities covered by this agreement unless such Common Shares are (a)
exempt from registration thereunder, (b) the subject of a transaction that is
exempt from compliance therewith, (c) registered by description or qualification
thereunder or (d) the subject of a transaction that shall have been registered
by description thereunder.   7.   Adjustments. The Committee shall make any
adjustments in the number or kind of shares of stock or other securities covered
by this agreement that the Committee may determine to be equitably required to
prevent any dilution or expansion of Grantee’s rights under this agreement that
otherwise would result from any (a) stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, (b) merger, consolidation, separation, reorganization or partial or
complete liquidation involving the Company or (c) other transaction or event
having an effect similar to any of those referred to in Section 7(a) or 7(b)
hereof. Furthermore, in the event that any transaction or event described or
referred to in the immediately preceding sentence shall occur, the Committee may
provide in substitution of any or all of Grantee’s rights under this agreement
such alternative consideration as the Committee may determine in good faith to
be equitable under the circumstances.   8.   Withholding Taxes. To the extent
that the Company is required to withhold federal, state, local or foreign taxes
in connection with any delivery of Common Shares to the Grantee, and the amounts
available to the Company for such withholding are insufficient, it shall be a
condition to the receipt of such delivery that the Grantee make arrangements
satisfactory to the Company for payment of the balance of such taxes required to
be withheld. The Grantee may elect that all or any part of such withholding
requirement be satisfied by retention by the Company of a portion of the Common
Shares delivered to the Grantee. If such election is made, the shares so
retained shall be credited against such withholding requirement at the Market
Price per Common Share on the date of such delivery. In no event, however, shall
the Company accept Common Shares for payment of taxes in excess of required tax
withholding rates, except that, unless otherwise determined by the Committee at
any time, the Grantee may surrender Common Shares owned for more than six
(6) months to satisfy any tax obligations resulting from any such transaction.  
9.   Right to Terminate Employment. No provision of this agreement shall limit
in any way whatsoever any right that the Company or a subsidiary may otherwise
have to terminate the employment of Grantee at any time.   10.   Relation to
Other Benefits. Any economic or other benefit to Grantee under this agreement or
the Plan shall not be taken into account in determining any benefits to which
Grantee may be entitled under any profit-sharing, retirement or other benefit or
compensation plan maintained by the Company or a subsidiary and shall not affect
the amount of any life insurance coverage available to any beneficiary under any
life insurance plan covering employees of the Company or a subsidiary.   11.  
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
agreement to the extent that the amendment is applicable hereto; provided,
however, that

3



--------------------------------------------------------------------------------



 



    no amendment shall adversely affect the rights of Grantee with respect to
the Common Shares or other securities covered by this agreement without
Grantee’s consent.   12.   Severability. In the event that one or more of the
provisions of this agreement shall be invalidated for any reason by a court of
competent jurisdiction, any provision so invalidated shall be deemed to be
separable from the other provisions hereof, and the remaining provisions hereof
shall continue to be valid and fully enforceable.   13.   Governing Law. This
agreement is made under, and shall be construed in accordance with, the internal
substantive laws of the State of Georgia.

[ SIGNATURE PAGE TO FOLLOW ]

4



--------------------------------------------------------------------------------



 



     This agreement is executed by the Company effective as of
                                        .
CUMULUS MEDIA INC.
By                                                             
Name:
Title:
     The undersigned Grantee hereby acknowledges receipt of an executed original
of this agreement and accepts the right to receive the Common Shares or other
securities covered hereby, subject to the terms and conditions of the Plan and
the terms and conditions herein above set forth.
                                                            
Grantee
Date:                                        
[ signature page to restricted share agreement ]

 